Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  Please clarify “PMW” the same manner as claim 5.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
stimulus generator in claims 3-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2020/0225329, alternatively U.S. Patent No. 10,514,446).

Wang shows:
1. An apparatus (claims 15 and 20 flowing from the functions of the elements of claim 1) comprising a light detection and ranging (LiDAR) module (see para. [0005]), the LiDAR module including:
a semiconductor integrated circuit (see para. [0031]), the semiconductor integrated circuit including a microelectromechanical system (MEMS), a substrate on which the MEMS is formed  and a controller (see para. [0031]), the MEMS including one or more micro-mirror assemblies, each micro-mirror assembly including:
a micro-mirror comprising a first connection structure and a second connection structure, the first connection structure being connected to the substrate at a first pivot point, the second connection structure being connected to the substrate at a second pivot point (see para. [0005]);
an actuator configured to rotate the micro-mirror to reflect light emitted by a light source out of the LiDAR module or to reflect light received by the LiDAR module to a receiver (see para. [0005]); and
a measurement circuit (see para. [0037],[0039]) electrically connected to at least one of the first connection structure or the second connection structure, the measurement circuit being configured to measure an electrical resistance of at least one of the first connection structure or the second connection structure, wherein the controller is configured to, for each micro-mirror assembly:
determine a first signal based on a target rotation angle of the micro- mirror (“the controller may include a control signal generation module for an actuator based on the target rotation angle” para [0037]);
transmit the first signal to the actuator of the micro-mirror assembly;
obtain, from the measurement circuit, a measurement of the electrical resistance of at least one of the first connection structure or the second connection structure “In some embodiments, control signal adjustment module 330 can perform the resistance measurements as part of a calibration process before the light steering operation to generate the voltage map. During the light steering operation, the voltage map can be provided to control signal adjustment module 330 to adjust the control signal for each actuator based on the voltage map.” para [0073];
determine, based on the measurement of the electrical resistance, an actual rotation angle of the micro-mirror in response to the first signal (“measuring the electrical resistance…to generate a measurement result; receiving an input signal in digital format corresponding to the target rotation angle; scaling the input signal in digital format based on the measurement result” the signal prior to being scaled is the  actual rotation since measured resistance is inversely proportional to torque/rotation; the claimed “actual rotation angle” is not taken to be limited to a numerical value in degrees); and;
determine a second signal based on a relationship between the target rotation angle and the actual rotation angle (“generating, using a digital-to-analog converter and based on the scaled input signal in digital format, the control signal “ para. [0019]; alternatively: “In some embodiments, a calibration process can also be performed using an ADC to sequentially measure the electrical resistance of the connection structures in each (or a subset of) of the mirror-mirror assemblies. The measurement results for each micro-mirror assembly can be stored in a register, and a computation module can receive the control signal from LiDAR controller 206 in digital form and scale the control signal for each micro-mirror assembly based on the measurement result stored in the register. A DAC can be provided to convert the digital scaled control signals to analog form.” para. [0078]); and
transmit the second signal to the actuator of the micro-mirror assembly, wherein the second signal causes the micro-mirror to rotate by the target rotation angle (“a control signal adjustment module to adjust the control signal based on an electrical property (e.g., electrical resistance)” see para. [0037]).

2. The apparatus of claim 1, wherein the substrate comprises a pair of electrical contacts on two sides of the first pivot point and the second pivot point (see para. [0045]); and
wherein the measurement circuit is electrically connected to at least one of the first connection structure or the second connection structure via one or more of the pair of electrical contacts (see para. [0037]).

3. The apparatus of claim 1, wherein the measurement circuit includes a network of resistors comprising a reference resistor (see para. [0065]); and
wherein the measurement circuit further comprises a stimulus generator (see paras. [0072]-[0073]) configured to supply a stimulus voltage to the network of resistors to generate a voltage output representing the measurement based on a relationship between the electrical resistance of at least one of the first connection structure or the second connection structure and an electrical resistance of the reference resistor.

4. The apparatus of claim 3, wherein the network of resistors and at least one of the first connection structure or the second connection structure form a bridge structure (see para. [0045])

5. The apparatus of claim 3, wherein the stimulus generator is configured to generate a pulse-width modulation (PWM) signal as the stimulus voltage, the PWM signal having periodic on times and off times; and
wherein the controller is configured to determine the actual rotation angle of the micro-mirror based on the measurement obtained during the on times of the PWM signal.

6. The apparatus of claim 3, wherein the measurement circuit includes:
an amplifier configured to amplify the voltage output (see para. [0077]);
an analog-to-digital converter (ADC) configured to convert the amplified voltage output to a digital value (see para. [0078]);
a mapping table that maps multiple digital values to multiple rotation angles (see para. [0073]); and 
an output circuit (see para. [0073]) configured to:
access the mapping table to retrieve the actual rotation angle mapped to the digital value; and
output the retrieved actual rotation angle.

7. The apparatus of claim 1, wherein the measurement circuit is configured to measure the electrical resistance of the first connection structure and the second connection structure (see para. [0072]).

8. The apparatus of claim 7, wherein neither the first connection structure nor the second connection structure is coated with a layer of metal (no mention is made by Wang that the connection structure is coated with a layer of metal).

9. The apparatus of claim 1, wherein the measurement circuit is configured to measure the electrical resistance of the first connection structure (see para. [0072]).

10. The apparatus of claim 9, wherein the first connection structure is not coated with a layer of metal; and 
wherein the second connection structure is coated with a layer of metal.

11. The apparatus of claim 1, wherein the controller is configured to generate the second signal based on adjusting at least one of: 

12. The apparatus of claim 1, wherein the actuator includes one of: an electrostatic actuator (see para. [0010]), an electromagnetic actuator, or a piezoelectric actuator.

13. The apparatus of claim 1, wherein the controller is configured to:
control the actuator of each micro-mirror assembly of the array of micro-mirror assemblies to rotate the micro-mirror of the respective micro-mirror assembly by the target rotation angle to set one of:
an input path of light to a receiver or an output projection path of light from a light source (see para. [0005]).

14. The apparatus of claim 13, wherein the light source comprises a pulsed light source (see para. [0041]);
wherein the target rotation angle is a first target rotation angle; and
wherein the controller is configured to:
control the light source to generate a first light pulse at a first time (see para. [0034]);
control the actuator to set a first angle of the output projection path based on the first target rotation angle of the micro-mirror to project the first light pulse towards an object along the output projection path (see para. [0005]);
control the actuator of each micro-mirror assembly to set a second angle of the input path based on a second target rotation angle of the micro-mirror to steer a second light pulse reflected from the object to the receiver, the second light pulse being received at the receiver at a second time (implicit as Wangs apparatus is not limited to only a single angle adjustment); and
determine a location of the object with respect to the apparatus based on a difference between the first time and the second time, as well as on the first angle and the second angle (see para. [0034]).

With respect to claim 15, see the discussion for claim 1 above.
With respect to claim 16, see the discussion for claim 2 above.
With respect to claim 17, see the discussion for claim 3 above.
With respect to claim 19, see the discussion for claim 7 above.

Allowable Subject Matter
Claims 5, 10, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berkcan et al. (US 20060076947) teaches:
In one embodiment, the magneto-MEMS component 30 further includes a strain responsive component 45 which functions as a mechanical sense component for sensing the mechanical indicator provided by the structural component 40. In one embodiment, the strain responsive component 45 may convert the mechanical indicator or change imparted to the structural component 40 into a strain. In one embodiment, the strain responsive component 45 may include a piezo-resistive element, which exhibits a change in resistive properties responsive to the mechanical indicator. In turn, the change in resistance may be converted to interface signal (e.g., by the output component 70) representative of the sensed current I. For example, the amount of stress placed on the piezo resistor may be proportional to the amount of deflection experienced by one or more corresponding spring elements and the magnitude of the current flowing in the magnetic-to-mechanical converter 35

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/               Primary Examiner, Art Unit 2886